     JOHN L. BURRIS, ESQ. SBN 69888
 1   ADANTE D. POINTER, ESQ., SBN 236229
     LATEEF H. GRAY, ESQ., SBN 250055
 2   MELISSA C. NOLD, ESQ., SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile:    (510) 839-3882
 6   Attorneys for Plaintiffs
 7

 8                                 UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   C.R., et. al,                                     Case No. 3:16-cv-3742
12           Plaintiffs,                               MOTION IN LIMINE NO. 2 TO EXCLUDE
                                                       CONTRA COSTA DISTRICT ATTORNEY
13           vs.                                       AND CITY OF ANTIOCH POLICE
                                                       DEPARTMENT FINDINGS
14   CITY OF ANTIOCH, et al.
15           Defendants.                               Pre-Trial Conference: February 15, 2019
                                                       Time:                 2:00 p.m.
16
                                                       Honorable Judge Jon S. Tigar
17

18

19
                           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD
20
             PLEASE TAKE NOTICE THAT Plaintiffs, C.R. and I.R., by and through their Guardian Ad
21
     Litem Brionna Smith, Rachell Rucks, Debra Moore, and J.R., by and through her Guardian Ad Litem
22
     Jasmine Williams (for the purpose of this motion, “Plaintiffs”), hereby move in limine for an order
23
     excluding any evidence, testimony, argument, or reference at trial to the Contra Costa County District
24
     Attorney and Antioch Police Department’s investigation and findings. This motion specifically targets
25
     the following categories:
26

27

28

                                                        1
 1               •   Any and all documents, recordings, statements, observations, references, witness,
 2                   evidence or argument referencing the Antioch Police Department self-serving findings
 3                   related to the appropriateness of the Defendants’ actions.

 4               •   Any and all documents, recordings, statements, observations, references, witness,

 5                   evidence or argument referencing the Contra Costa District Attorney’s Office’s

 6                   findings and charging decision.

 7           This Motion is based on three independent rationales: prejudice, confusion and irrelevance.

 8   Plaintiffs’ rationales are set forth in greater detail below.

 9           This Motion is based on the Notice of Motion, the Memorandum of Points and Authorities, the

10   records and files of this Court, and upon such other oral and documentary evidence as may be

11   presented at the time of the hearing.

12
     Respectfully submitted,
13
     Dated: February 5, 2019                                   The Law Offices of John L. Burris
14

15                                                             /s/Melissa C. Nold
                                                               ______________________________
16
                                                               Melissa C. Nold
17                                                             Attorneys for Plaintiffs

18

19
20

21

22

23

24

25

26

27

28

                                                           2
 1                            TABLE OF CONTENTS
 2

 3                                                          Page No.

 4   NOTICE OF MOTION ………………………………………………………..               1-2

 5   TABLE OF CONTENTS ………………………………………………………                3

 6   POINTS AND AUTHORITIES ………………………………………………...           6

 7       I.     INTRODUCTION ………………………………………………             6

 8       II.    DISCUSSION …………………………………………………...           6

 9              A.   Relevance ………………………………………………..         7

10              B.   Unfair Prejudice……..…………………………………...   8

11       III.   CONCLUSION …………………………………………………              9

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      3
                            MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2          I.      INTRODUCTION

 3
            This case arises from the death of Rakeem Rucks. Plaintiffs contend that Defendants Kidd,
 4
     Brogden and Smith used excessive force in violation of Rakeem Rucks’ Constitutional rights.
 5
     Plaintiffs’ second motion in limine seeks to exclude evidence, testimony, argument, or reference to the
 6
     findings of the County of Contra Costa’s District Attorney’s Office and/or Antioch Police
 7

 8   Department’s determination that Defendants’ detention, tactics, and use of force, was any of the

 9   following: (1) within policy; (2) reasonable; (3) justified; or (4) lawful. This includes any implicit or

10   explicit reference to the Antioch Police Department’s Internal Investigation and/or the District
11   Attorney’s findings and charging decision. Plaintiffs contend that these findings and conclusions are
12
     irrelevant, confusing, and should be excluded under FRE 402 and 403. Plaintiffs submit that their
13
     requested exclusion of evidence should not preclude statements made by Defendants’ in conjunction
14
     with the City and District Attorney’s investigation.
15

16
            II.     ARGUMENT
17
            A. Evidence of the Findings of the City’s Internal Investigations and the County’s
18             Criminal Investigation are Irrelevant and Should be Excluded Under Federal Rules
               of Evidence Rule 402.
19
20          The findings and conclusions of the City of Antioch’s Internal Investigations and/or the Contra

21   Costa District Attorney’s Office’s investigation and charging decision, are wholly irrelevant. At trial,
22   the jury must determine whether the Defendants used unreasonable or excessive force when they
23
     detained, used force, and killed Decedent. In addressing an excessive force case under the Fourth
24
     Amendment, “the question is whether the officer’s actions are ‘objectively reasonable’ in light of the
25
     facts and circumstances confronting them, without regard to their underlying intent or motivation.”
26

27   Graham v. Connor, 490 U.S. 386, 397 (1989). Thus, only evidence of facts and circumstances known

28   to the Defendants during their encounter with Decedent Rucks are relevant and therefore admissible.

                                                            4
     Palmquist v. Selvik, 111 F.3d 1332, 1339 (7th Cir. 1997) (“[W]hen considering a charge of excessive
 1

 2   force under the Fourth Amendment, evidence outside the time frame of the shooting is irrelevant and

 3   prejudicial.”). The subsequent findings and conclusions of the City of Antioch Police Department and

 4   Contra Costa County District Attorney’s Office are in no way probative of the factual circumstances
 5   confronting the Defendants at the time of the incident. Accordingly, this evidence is irrelevant as to
 6
     questions of Defendants’ liability for constitutional and state law violations. See Lewis v. City of
 7
     Chicago Police Department, 590 F.3d 427, 442 (7th Cir. 2009) (evidence of finding in an internal
 8
     investigation “states only a conclusion and does not provide much additional probative information . . .
 9

10   . It merely presents the question the jury was tasked with answering.”). Because evidence of the

11   Antioch Police Department and Contra Costa District Attorney’s Office’s findings, conclusions and

12   charging decision are not probative of any fact of consequence to the determination of the action, the
13
     evidence should be excluded.
14
            B. Evidence of the Findings of the City’s Internal Investigation and District Attorney’s
15             Investigation is Unduly Prejudicial and Should be Excluded Under Federal Rule of
               Evidence 403.
16
            Even if the evidence has some speculative probative value, it should be excluded under Fed. R.
17
     Evid. 403 because it is highly prejudicial, poses a significant risk of confusing the jury, and would
18

19   cause undue delay and waste of time. Determining the reasonableness of the Defendants’ actions is a

20   task for the jury, and there is a significant risk that the jury might give undue deference to the findings

21   of the Antioch Police Department and Contra Costa County District Attorney’s Office. The jury might
22   feel bound to abide by the conclusions of the Police Department and District Attorney’s Office rather
23
     than reaching its own independent conclusions based on all of the evidence. See Lewis, 590 F.3d at
24
     442 (finding that evidence of an internal investigation might cause the jury to “simply adopt the result
25
     of the internal investigation rather than come to its own conclusion after hearing all the evidence.”);
26
     Tulloss v. Near N. Montessori School, Inc., 776 F.2d 150, 153-54 (7th Cir. 1985) (excluding evidence
27

28

                                                          5
 1   of findings in an internal investigation because it “was tantamount to saying this has already been
 2   decided and here is the decision.”).
 3
            Any investigation or conclusion that the Contra Costa County District Attorney’s Office or the
 4
     Antioch Police Department internally reviewed Defendants’ detention, tactics, and use of force, and
 5
     found that the Defendants acted reasonably, justly, and within policy is irrelevant to the issue at the
 6
     heart of this case, which is whether the Defendants’ conduct amounted to a constitutional violation.
 7

 8   Adherence to or deviation from municipal policy is not evidence of a constitutional violation. When

 9   balanced against the substantial risk that the City or District Attorney’s findings may influence the jury

10   to reach a verdict based on an improper legal standard and thus invite juror error, this evidence should
11   be excluded pursuant Federal Rule of Evidence 403.
12
            Moreover, the District Attorney’s Office makes a finding with an eye toward criminal
13
     prosecution. The District Attorney’s Office review and determination is based on a criminal “beyond a
14
     reasonable doubt” standard, rather than the applicable civil “preponderance of the evidence” standard.
15
     Therefore, informing the jury that the Contra Costa County District Attorney’s Office reviewed this
16

17   incident and opted not to criminally prosecute the Defendants will likely (and improperly) persuade

18   the jury to reach a civil finding based on a criminal standard of liability. In fact, even informing the

19   jury—either implicitly or explicitly—that the Contra Costa District Attorney reviewed the incident
20   carries the same risk, as the jury is likely to infer that criminal charges were not brought against the
21
     Defendants. When balanced against the substantial risk that the City or District Attorney’s conclusions
22
     may influence the jury to reach a verdict based on an improper legal standard and thus invite juror
23
     error, this evidence should be excluded pursuant Rule 403.
24
                                                   III. CONCLUSION
25

26          For all the foregoing reasons, Plaintiffs respectfully request an order excluding the conclusions

27   or the findings of the Contra Costa County District Attorney’s Office and the findings of the Antioch

28   Police Department pertaining to the detention, tactics, and use of force against Decedent Rucks.

                                                          6
 1

 2   Dated: February 5, 2019       The Law Offices of John L. Burris

 3

 4                                 __/s/Melissa C. Nold
                                   Melissa C. Nold
 5                                 Attorneys for Plaintiffs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                               7
